DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 14 December 2020. It is acknowledged that this application benefits from Provisional Patent Application Serial No. 62/183,068 filed 22 June 2015. Claims 1-20, 25, 33, and 39 have been cancelled. Claims 21, 29, and 37 have been amended. The Information Disclosure Statements (IDS) filed 2 August 2020, 24 November 2020, and 16 February 2021 have been entered and considered. Claims 21-24, 26-32, 34-38, and 40 are pending.
Response to Remarks/Amendment

[4]	Applicant's remarks filed 14 December 2020 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	Applicant’s remarks directed to previous rejection(s) of claim(s) 21-24, 26-32, 34-38, and 40 under 35 U.S.C. 101 are persuasive. The rejection has been overcome by the amendments to the subject claims and is/are withdrawn. 

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 21-24, 26-32, 34-38, and 40 under 35 U.S.C. 102/103 have been fully considered and are moot in light of newly added grounds of rejection responsive to the amendments to the subject claims.

Claim Rejections - 35 USC § 101

[5]	Previous rejection(s) of claims 21-24, 26-32, 34-38, and 40 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more has/have been overcome by the amendments to the subject claims and is/are withdrawn. See response to remarks/amendment for further clarification.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claims 21-24, 26-32, 34-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (United States Patent Application Publication No. 2015/0169142) in view of Mitchell et al. (United States Patent Application Publication No. 2013/0110631) and further in view of Geurts et al. (United States Patent Application Publication No. 20140250200).


With respect to (currently amended) claim 29, Longo et al. disclose a method for location information on a social network, comprising: receiving, from a client device, a request for one or more social media posts, wherein the request includes a geo-location information (Longo et al.; paragraphs [0011] [0185]-[0187]; See at least input including time frame of interest and location);identifying a set of geographically proximate and temporally recent social media posts based on the geo-location information (Longo et al.; paragraphs [0026] [0033] [0144]-[0146] [0152]; See at least aggregation of content/posts by time and location);applying, by the computer 

Claim 21 has been amended with respect to the “receive a request” limitation, to further specify “…receive, from a requesting client device, a request for one or more social media posts...the request: includes geo-location information, is optional, is only received by subset of the responding client devices that are within a geographic area established by the geo-location information, wherein the geographic area is not based on a location of the requesting client device, and is made by a user of the requesting client device for a current time…”.

With respect to the recited “identify” function, claim 21 further indicates “…wherein the social media posts are made by the responding client devices that are within the geographic area and are made after the request is made by the user of the requesting client device…”.



With respect to the designation of “optional” regarding the request, Longo et al. does not specifically indicate that the recipients for the request are required to generate content in response to the query and, accordingly, the request can reasonably be considered “optional”, at least as claimed. However, Examiner acknowledges that Longo et al. also fail to explicitly state that the request is optional.

As evidenced by Mitchell et al., it is well-known in the art not to require users posting information to a social media site with a geo-tag for release in response to a request of location-based posts (Mitchell et al.; paragraphs [0046]-[0047]; See at least content creators geo-tag content for distribution by provider. NOTE: a decision to by the user/creator not to geo-tag by extension results in the information/content not being distributed in response to the request. Only tagged information is distributed). The requirement of the creator to geo-tag the content for distribution reasonably conveys an option not to tag the information.


register a mobile application executing on each of a set of responding client devices to obtain passive data from at least one sensory device using a background process; receive passive data from the set of responding client devices, wherein users of the responding client devices are not notified of the collection of passive data while passive data is being collected; repeatedly refine a passively aggregated dataset by performing automated analysis of the passive data received from the set of responding devices;...”.

With respect to the selective sending and receiving of requests and posts based on location, Longo et al. fail to expressly indicate that requests only received by devices within a particular area and/or the social media posts are made by devices that are within the area. 

While Longo et al. disclose location data collection from GPS systems in devices users, which Examiner notes is reasonably a form of passively collected data using a sensor, Longo et al fail to disclose passive collection of sensor information (e.g., health and emotional state indicators or the broader disclosure) and refining of a passively collected dataset.

However, as evidenced by Geurts et al., it is well known in the art, to accumulate active user inputs as well as passive sensor-based user mobile devices where the sensor data is aggregated to present an emotional state of users by location (Geurts et al.; paragraphs [0014] [0017]-[0018] [0022] [0024] [0029][0057]; See at least active inputs and passive sensor data collected. See further filtering of emotional state information and selective display by user/organizer. See further mapping of data received on multiple occasions per user, i.e., refining the aggregated data). 


Regarding the combination that includes Geurts et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the filtering criteria and passive location data collection features of Longo et al. by further including the well-known practice of passively using device sensors to collect and aggregate emotional and physiological state data of network users at a location as taught Geurts et al.. The instant invention is directed to a system and method of disseminating social media posts by a defined relevance. As Longo et al. disclose the use of filtering criteria for received media posts in the context of a system and 

With respect to claim 30, Longo et al. disclose a method wherein the geo-location information corresponds to a geographic map displayed on the client device(Longo et al.; paragraphs [0088] [0112] [0116]-[0119] and Fig. 17; See at least display of aggregating post data on heatmap).

With respect to claim 31, Longo et al. disclose a method wherein the request further includes a set of filter parameters, and the selecting is further based on the set of filter parameters(Longo et al.; paragraphs [0026] [0033] [0144]-[0146] [0152]; See at least aggregation of content/posts by time and location).





With respect to claim 35, Longo et al. disclose a method wherein active data comprises at least one selected from a group consisting of an audio recording or stream, a video recording or stream, an image, a text submission, a hashtag, a location indication, a mental state indication, an observational state indication, information provided through a form, and information provided through a selection of an option(Longo et al.; paragraphs [0006] [0118] [0158]-[0160] [0241]; See at least grouping of content and both active and passive sources of content).

With respect to claim 36, Longo et al. disclose a method wherein passive data comprises at least one selected from a group consisting of video received from a wearable sensor, captured supplemental data from sensors or input devices, audio received from a wearable microphone, sensed user observations, user location determination by a GPS sensor, accelerometer data, barometer data, temperature data, physiological data, and body signals (Longo et al.; paragraphs [0006] [0118] [0158]-[0160] [0241]; See at least grouping of content and both active and passive sources of content).




However, as evidenced by Geurts et al., it is well-known in the art to identify groups of users by proximity to a location for the purpose of disseminating requests for data related to that location (Geurts et al.; paragraphs [0014] [0017]-[0018] [0022] [0024] [0029][0057]; See at least active inputs and passive sensor data collected by group and location).

Regarding claims 26, 34, and 40, the applied teachings, conclusions of obviousness, and rationale to modify as provided above for claim 29 are applicable to claims 26, 34, and 40 and are incorporated by reference herein.

Claims 21-24, 27-28, 30-32, and 38, as presented by amendment, substantially repeat the limitations of claims 29-32 and 35-36 as directed to the enabling system and computer-3executable instructions stored on a computer-readable medium. With respect to this element, Longo et al. disclose enabling the disclosed employing analogous systems and computer executable instructions (Longo et al.; paragraphs [0126]-[0127] [0242]-[0244]; See at least processor and memory and interface). Accordingly, claims 21-24, 27-28, 30-32, and 38 are rejected under the applied teachings as discussed above with respect to claims 29-32 and 35-36.

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu et al., METHODS, SYSTEMS, AND MEDIA FOR PRODUCING SENSORY OUTPUTS CORRELATED WITH RELEVANT INFORMATION, United States Patent Application Publication No. 2016/0232131, paragraphs [0043]-[0046]: 

Relevant Teachings: Liu et al. disclose a system and method which gathers active input data and passively collected sensory data including biological/physiological data to assess a member/users state. The system/method further combines the sensory information with location information to correlate an emotional state with a location at a given time. 

Papakonstntinou et al., SYSTEMS AND METHOD FOR REAL TIME DETETION AND REPORTING OF PERSONAL EMRGENCIES, United States Patent Application Publication No. 2016/0142894, paragraphs [0084][0085][0107]: 

Relevant Teachings: Papakonstntinou et al. disclose a system and method which employs a user mobile device to collect and aggregate in a passive manner, emotion and physical state information correlated with location information. The system/method enables the aggregation of group data to assess a situation at a location and further employs an application/backend application system arrangement similar to that of the instant application. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/            Primary Examiner, Art Unit 3683